                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GENEVIEVE TURNER,

               Plaintiff,                                             No. 1:19-cv-01072-KRS

v.

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Proceed in Forma

Pauperis. (Doc. 2). Having reviewed the motion, the Court FINDS and CONCLUDES that

Plaintiff’s request is well-taken and should be granted. In making this determination, the Court

notes that Plaintiff has successfully established that she is unable to prepay the required filing fee

and/or that so doing will cause her substantial hardship. See 28 U.S.C. § 1915(a)(1).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Proceed in Forma Pauperis

(Doc. 2) is hereby GRANTED.



                                                      ___________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
